Title: To George Washington from Hannah Fairfax Washington, 9 April 1792
From: Washington, Hannah Fairfax
To: Washington, George



Dear Sir
Virginia Fairfield Apr: 9th 1792:

As soon as I receiv’d the honor of Your Letter, I search’d over every old paper in my possession, but cou’d find nothing that cou’d give any information relative to the subject required, further than the Will of Laurence Washington (Your grand father; also the grand father of my deceas’d Husband) the abstracts of

which You inclos’d me. I found the Will of Mrs Warner, Your great grand mother, but as that did not relate to the family otherwise than the marriage of the said Laurence to Mildred Warner, her Daughter, I shall not inclose it.
I was not willing to give over my enquiries so soon, which was the reason I did not answer Your favor last Week, but was waiting for information from an Old acquaintance of the familys, when my grand Son War: Wash: call’d at Mr Herberts in his way to Philada & mention’d Your request to me, when that Gent: recollected an old Book written by Your Brother Laurence (now in his possession) from which, He took several memorandoms, & inclosed them to me, which I have copied & sent You. It plainly appears from those accounts, that John, was the name of Your great, grand father, that He, & his Brother Laurence, were the two first of the Name ever in Virginia. The inclos’d do not mention any where the Marriage of the first Laurence, but He certainly did marry & had a Son, (if no more) by the name of John, who was cousin German to Laurence, Yr grand Father; & twice mention’d in his Will, by the name of his Cousin John, Senior, of Stafford County. I suppose Yr Brother thought it immaterial to mention the Marriages of any of the family, but the direct descendents of his grt grand Father, but You might find out from the Old records, & Wills, deposited in Westmoreland or Cumberland County, if You wish to know who He married.
Present my Affect: Compts & best regards, to my dear, & valuable old friend, Mrs Washington, & accept the sincere good wishes, & ardent prayers, for Your health & happiness, of Dear Sir Your most Affect: & oblig’d Hble Serv:

H: Washington


Please to return me the old will when perus’d.

